            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION


SUSAN G. MARTIN,


    Plaintiff,                    *
                                  *


            V.                    *            CV 118-009
                                  *


UNITED STATES DEPARTMENT OF       *
AGRICULTURE,                      *
                                  *


     Defendant.                   *




                               ORDER




     Before the Court is the United States' motion to dismiss.

(Doc. 9.)   The United States filed a statement of interest in this

qui tain action and represents the interests of the Government, but

it does not bring this motion on behalf of Defendant United States

Department of Agriculture.     For the reasons set forth below, the

Court GRANTS the Government's motion to dismiss.




                          I.    BACKGROUND


     Susan G. Martin   C'Relator"), proceeding pro se, filed this

action seeking to remedy alleged abuses by Defendant United States

Department of Agriculture ("USDA") and its subdivision the United

States Forest Service C'USFS") in their maintenance and regulation

of federal land.    (Compl., Doc. 1, at 6.)    Relator alleges the

USDA and the USFS do not have regulatory authority to manage trails
on federal land or to limit recreational mining activities in

certain waterways.      (Id.)

     Relator's subsequent filings clarified that she was bringing

a qui tarn action against the USDA under the False Claims Act, 31

U.S.C. § 3729 et seq.        (See Doc. 5, at 1-2         Doc. 8, at 3-4.)      At

bottom, Relator contends the USDA filed fraudulent claims to the

Government     by   taking    actions     that    exceeded   its    regulatory

authority.     (See Doc. 5, at 2-5.)             She focuses on three acts.

First, USDA employees allegedly misdirected funds intended to

maintain forest roads by installing gates to limit motor vehicle

access to certain parts of those roads.            (Compl., at 6; Doc. 5, at

2-3.)   Second, USDA employees failed to enforce commercial logging

permits and bulldozed dirt berms near forest roads, which allowed

erosion   of   mo\intainsides     on   federal   land.    (Doc.    5,   at   3-4.)

Finally, the USDA exceeded its authority by limiting recreational

mining activities in certain streams within the Tellico Ranger

District in Tennessee.       (Compl., at 2, 5, Ex. B.)       Because of these

alleged abuses, Relator seeks an order from the Court stripping

the USDA of all regulatory authority over recreational activities

on federal lands.      (Id. at 6.)




^ Relator refers to Doc. 5 as "Plaintiff's Update of Qui Tarn Complaint and
Motion for Relief Including Cease and Desist Order." The Court will treat the
additional allegations made in this filing as part of the Complaint, consistent
with its policy of liberally construing pro se pleadings.      See Erickson v.
Pardus, 551 U.S. 89, 94 (2007).
     On April 19, 2018, the United States filed a statement of

interest pursuant to 28 U.S.C. § 517.2                     (statement of Interest,

Doc. 6.)        Shortly thereafter, it filed a motion to dismiss this

action     on    behalf    of   the    United     States   as   the   real   party   in

interest.3           (United States' Mot. to Dismiss, Doc. 9, at 1 n.3.)

The Government's motion argues there is no case or controversy as

required        by    Article   III    of   the   Constitution.        Further,      the

Government contends that the USDA cannot be sued under the False

Claims Act because Congress has not waived sovereign immunity for

federal agencies.




                                  II.       DISCUSSION


      The False Claims           Act    C'FCA") allows       the United States        to

recover damages from those who knowingly make false claims for

payment upon the United States.               31 U.S.C. § 3729(a). To encourage

reporting, any person may commence a civil action — more commonly

known as a qui tarn action — on behalf of the United States for

violation of the FCA.           Id. § 3730(b).       These persons or ''relators"

are guaranteed a portion of the recovery of a successful action,

31 U.S.C. § 3730(d), even though the United States is the real




2 The statute allows "any officer of the Department of Justice . . . to attend
to the interests of the United States in a suit pending in a court of the United
States."
2 The Government clarified that it was not filing the motion to dismiss on
behalf of the USDA.
party in interest.        Timson v. Sampson, 518 F.3d 870, 873 (11th

Cir. 2008).

       The FCA requires a relator to bring the action in the name of

the Government and file          the   complaint in camera.      31 U.S.C.

§ 3730(b)(2).       The complaint cannot be served on the defendant

until the court orders.          Id.    The relator must also serve the

Government with a copy of the complaint and a written disclosure

of substantially all material evidence regarding the false claims.

Id.     That service      triggers     a sixty-day period in     which    the

Government may elect to intervene or decline to take over the

action.    Id. § 3730(b)(4).      The Government also retains the power

to    dismiss    the   action   notwithstanding   the   objections   of   the

relator.        Id. § 3730(c)(2).      Further, the Government need not

intervene before filing a motion to dismiss.            Ridenour v. Kaiser-

Hill Co., LLC, 397 F.3d 925, 933 (10th Cir. 2005); see also Swift

V. United States, 318 F.3d 250, 251 (D.C. Cir. 2003) (^^[Section]

3730(b)(2) makes intervention necessary only if the government

wishes to 'proceed with the action.' Ending the case by dismissing

it is not proceeding with the action.").

       At the outset, the Court notes that Relator has not complied

with the procedural requirements to bring a qui tain action under

the FCA.        Relator did not bring the action in the name of the

Government, did not file the complaint in camera or under seal,

and has not, to the Court's knowledge, served a written disclosure
of all material evidence and information regarding the claims on

the Government.       See 31 U.S.C. § 3730(b).        Relator's failure to

serve a written disclosure of all material evidence means                 the

sixty-day    period    for    the   Government   to   intervene   was   never

triggered.    Id. § 3730(b)(2).         At any rate, whether or not the

Government choose to intervene is irrelevant because it need not

make that decision in order to seek dismissal.           Swift, 318 F.3d at

251.


       Even if Relator complied with all FCA procedures, her claim

does not present a justiciable case or controversy as required by

Article III of the Constitution.          In every case there must be '^a

real, substantial controversy between parties having adverse legal

interests."    Babbitt v. United Farm Workers Nat'l Union, 442 U.S.

289, 298 (1979).      A qui tain action against a federal agency does

not present a justiciable case or controversy because it is, in

essence, a suit by the United States against the United States.

See Juliano v. Fed. Asset Disposition Ass'n, 736 F. Supp. 348,

351-53 (D.D.C. 1990), aff'd, 959 F.2d 1101 (B.C. Cir. 1992).              And

it is the longstanding practice of federal courts to ''not engage

in the academic pastime of rendering judgments in favor of persons

against themselves."         United States v. I.C.C., 337 U.S. 426, 430

(1949) (noting "courts must look behind the names that symbolize

the parties to determine whether a justiciable case or controversy

is presented").
       Looking behind the curtain here shows Relator's case is a

suit by the United States against the United States.                   The United

States is the real party in interest in a gui tarn action under the

FCA and Relator's allegations are levied against the USDA, a

federal agency.'^      Any recovery awarded would simply empty the

Government's right pocket to fill its left.           Such a redistribution

of   funds   within    the     federal   government    does      not    create    a

justiciable case or controversy.              See Juliano, 736 F. Supp. at

351-53.


       Furthermore,    Relator     cannot maintain     this     gui    tarn action

under the FCA because she is proceeding pro se.                   Unrepresented

individuals are not authorized to bring an action in federal court

on behalf of others.          See 28 U.S.C. § 1654.        Because the United

States is the real party in interest in a gui tarn action under the

FCA,   a   relator    may    not   litigate   the   case   on   behalf    of     the

Government pro se.          Timson, 518 F.3d at 874; see also Stoner v.

Santa Clara Cnty. Off, of Educ., 502 F.3d 1116, 1126 {9th Cir.

2007).

       Finally, the Court finds that it is unnecessary to hold a

hearing in this case before granting the Government's motion to




^ A suit against a federal agency is deemed a suit against the United States
"if the judgment sought would expend itself on the public treasury or domain,
or interfere with public administration, . . . or if the effect of the judgment
would be to restrain the Government from acting, or to compel it to act." Dugan
V. Rank, 372 U.S. 609, 620 (1963) (internal citation omitted); see also Panola
Land Buyers Ass'n v. Shuman, 762 F.2d 1550, 1555 (11th Cir. 1985).
dismiss.      Under the FCA, ''[t]he Government may dismiss the action

notwithstanding the objections of the person initiating the action

if the person has been notified by the Government of the filing of

the    motion   and        the    court     has      provided    the    person      with      an

opportunity      for        a     hearing       on    the     motion."         31      U.S.C.

§ 3730(c)(2)(A).                Objections      filed    by     the    relator      ''may     be

accompanied by a petition for an evidentiary hearing on those

objections."         S. Rep. No. 99-345, at 26 (1986) (emphasis added).

Congress did not intend, however, for hearings to be granted as a

matter of right.           Id.      The relator must show a '^substantial and

particularized need" for a hearing, for example, where the relator

presents a colorable claim that the dismissal is unreasonable in

light of existing evidence.                     Id.; see also United States v.

Everglades Coll., Inc., 855 F.3d 1279, 1289-90 (11th Cir. 2017);

Ridenour, 397 F.3d at 935 (10th Cir. 2005).

       In this case, Relator has not explicitly requested a hearing

on    the   Government's         motion    to     dismiss.      Nevertheless,          such    a

hearing      would    be    inappropriate         because     Relator     cannot show          a

substantial and particularized need for one.                          She did not produce

a written disclosure of material evidence to the Government, and

Relator's     Complaint fails             to   allege    any instance         of   a   person

submitting a false claim to the Government.                             Instead, Relator

claims      the USDA and          the USFS acted beyond               their   authority by

regulating forest roads and recreational mining activities.                             A FCA
violation is not the proper avenue to challenge such actions.                See

Juliano, 736 F. Supp. at 352 (''The 'typical' claim brought under

the False Claims Act appears to involve the private contractor —

the defense contractor, the construction contractor, the medical

service provider — that provides services to the federal government

or its agencies and subsequently submits false or fraudulent claims

which are paid out of the federal, treasury.").         Accordingly, there

is insufficient existing evidence to support a plausible claim

that the FCA was violated.^




                             III«   CONCLUSION


      Based on the foregoing, the Court finds Article Ill's case or

controversy requirement is not satisfied in this case.                 The United

States' motion to dismiss (Doc. 9) is GRANTED.          Further, Relator's

Motion for Relief Including Cease and Desist Order (Doc. 5) and

Motion to Deny Objection of U.S. Attorney's Office to Plaintiff's

Relief (Doc. 8) are DENIED.         Finally, the United States' motion

for   clarification (Doc.     6) is DENIED AS MOOT.              The    Clerk is

DIRECTED to TERMINATE all pending motions and deadlines and CLOSE

this case.




5 Having found the case or controversy requirement is not satisfied, the Court
need not address the Government's sovereign immunity argument.

                                      8
    ORDER ENTERED at Augusta, Georgia, this      day of January,

2019.




                                  J. RANDMTJiALL, CHIEF JUDGE
                                  UNITED States district court
                                  SOUTHERN DISTRICT OF GEORGIA
